DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume (U.S. Publication no. 2017/0331131, hereinafter Rheaume ‘131) in view of Rheaume (U.S. publication no. 2017/0167037, hereinafter Rheaume ‘037).
Re claims 1 and 14, Rheaume '131 discloses a system and aircraft for providing inerting gas to a protected space, comprising an electrochemical cell 10 comprising a cathode 14 and an anode 16 separated by a separator 12 comprising an ion transfer medium (see paragraph [0014]); a cathode fluid flow path 24 in operative fluid communication with a catalyst at the cathode between a cathode fluid flow path inlet and a cathode fluid flow path outlet; a cathode supply fluid flow path between the protected space and the cathode fluid flow path inlet; an anode fluid flow path in operative fluid communication with a catalyst at the anode 16, including an anode fluid flow path outlet; an electrical connection 18 to a power source or power sink 20; an inerting gas flow path 26 in operative fluid communication with the cathode flow path outlet and the protected space (see paragraph [0016] and Fig. 1).
Rheaume '131 does not disclose a gas treatment module configured to remove fuel vapor, smoke, or a contaminant from the cathode supply flow path, wherein the gas treatment module includes a membrane separator comprising the cathode supply fluid flow path on a first side of a membrane, and the inerting gas flow path as a sweep gas on a second side of the membrane.


Rheaume '037 discloses a system 40 for providing inerting gas to a protected space wherein the system includes a gas treatment module 46 configured to remove fuel vapor, smoke, or a contaminant from the cathode supply flow path (see paragraph [0024]). 
Note that Rheaume ‘037 discloses that the membrane separator 26E is located between anode 26A and cathode 26C (see Fig. 2). 
It would have been obvious to one of ordinary skill in the relevant art to modify Rheaume '131 to include a gas treatment module 46 configured to remove fuel vapor, smoke, or a contaminant from the cathode supply flow path because Rheaume '037 teaches that such a predictable arrangement will result in a system that suppresses combustion while simultaneously remaining suitable for respiration (see paragraph [0003]).
It would have been an obvious matter of design choice to include the membrane separator in the gas treatment module, since Applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with membrane separator placed at any desirable location within the system. 
Re claim 5, Rheaume discloses The system of claim 1, further comprising a water removal module on the cathode supply fluid flow path, or the cathode fluid flow path, or the inerting gas flow path (see paragraph [0017] and Fig. 2).
Re claim 6, Rheaume discloses the water removal module is on the inerting gas flow path (see paragraph [0017]).
Re claims 7, Rheaume discloses the water removal module includes a membrane dryer (see paragraph [0017]).

Re claim 9, Rheaume discloses that the membrane dryer includes the inerting gas flow path on a first side of a membrane, and a sweep gas flow path comprising ram air exhaust from a heat absorption side of the heat exchanger condenser (see paragraph [0017 and Fig. 2).
Re claim 10, Rheaume discloses that the ion transfer medium comprises a proton exchange membrane, and the electrochemical cell is configured to produce protons at the anode and transfer the protons across the proton exchange membrane to the cathode (see paragraph [0016]).
Re claim 11, Rheaume discloses that the ion transfer medium comprises a solid oxide, and the electrochemical cell is configured to produce oxygen anions at the cathode and transfer the oxygen anions across the solid oxide ion transfer medium to the anode (see paragraph [0016]).
Re claim 12, Rheaume discloses that the inerting gas flow path is further in operative communication with a fire suppression system (see paragraphs [0005] and [0016]).
Re claim 13, Rheaume discloses that the protected space comprises a fuel tank ullage space (see paragraphs [0002] and [0016]).
Re claim 15, Rheaume discloses that the protected space is selected from a fuel tank ullage space (see paragraph [0002]).
Re claim 16, Rheaume discloses that the cathode supply fluid flow path receives fluid flow from any one or more of the fuel tank ullage space, cargo hold, or equipment bay, and the inerting gas flow path delivers inerting gas to any one or more of the fuel tank ullage space, cargo hold, or equipment bay (see paragraph [0016]).
Re claim 17, Rheaume discloses that the protected space comprises a fuel tank ullage space (see paragraph [0002],
.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection necessitated by Applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L DIXON/Examiner, Art Unit 3644 

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642